-16-cy- - - 1ofl
kristin. ber Anger@gnat Qari PAE Pocument 1033 Filed 05/15/20 Page 1o

To: ristin.benzinger@gmail.com]
From: BENZINGER Kristin
Sent: Tue 9/30/2014 9:31:34 PM

2 DEFENDANT'S
Subject: Fwd: One more thing 8

EXHIBIT NO.
FOR IDENTIFICATION

  

     
   

2
a
to
a

   

All best,
Kristin Benzinger

no------ Original message --------

From: BENZINGER Kristin
Date:09/30/2014 5:00 PM (GMT-05:00)
To: DIEHL Jennifer ,FENNER Simon
Subject: One more thing

Hi Jenn and Simon,
In summation of our recent meeting:

| am above or within the benchmark for my current role of Executive Assistant
Performance reviews only determine bonus size, they will be completed in March 2015
| am to continue to respond to afterhours request only if they are urgent

We will explore role expanding and upgrade opportunities in the mid and long term

| requested a $5,000 increase in base salary first in March of 2014 and again today

| will remain an exempt employee

KB Total comp expectation is 135k - 140k in the EA Role

The one thing | forgot:
Can we make my 4" week of vacation official and in writing now?
All best,

Kristin Benzinger
Office Ninja and Coorindator of Special Projects

Main: 646-562-3600
Direct: 646-562-3696

Lukoil Pan Americas

1095 Avenue of the Americas
33rd Floor

New York, NY 10036

This message and any attachments (the "message") are intended solely for the addressees and are confidential. If you receive this message
in error,please delete it and immediately notify the sender. Any use not in accord with its purpose, any dissemination or disclosure, either
whole or partial,is prohibited except formal approval. The Internet cannot guarantee the integrity of this message. LITASCO SA (and for its
subsidiaries and/or its affiliates) shall (will) not therefore be liable for the message if modified.
